998 F.2d 892
H.K. PORTER COMPANY, INC., Plaintiff-Appellant,v.METROPOLITAN DADE COUNTY and John Dyer, individually and asContracting Officer for Metropolitan Dade County,Defendants-Appellees.
No. 90-5678.
United States Court of Appeals, Eleventh Circuit.
Aug. 9, 1993.

Charles C. Kline, Miami, FL, for plaintiff-appellant.
Robert A. Cuevas, Jr., Asst. County Atty., Miami, FL, for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida (No. 81-2766-Civ-EBD), Edward B. Davis, Judge.
Before HATCHETT and EDMONDSON, Circuit Judges, and HILL, Senior Circuit Judge.

BY THE COURT:

1
The parties joint motion to withdraw the petition for rehearing and suggestion of rehearing en banc, to vacate panel opinion and to remand based on settlement agreement is GRANTED.   The panel opinion, published at 975 F.2d 762 (11th Cir.1992) is VACATED.   The judgment of the district court is VACATED and the case is REMANDED to the district court with instructions that the case be dismissed.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).